Citation Nr: 1040046	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder to 
include as secondary to a left knee disability.

2.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a right foot disorder.

4.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a left foot disorder.

5.  Entitlement to an initial disability rating in excess of 10 
percent for a service-connected left knee disability.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 and 
from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Procedural history

In an unappealed June 2003 rating decision, the RO denied service 
connection for right knee, right foot and left foot disorders.

In an August 2005 rating decision, the Veteran's claims for 
service connection for right knee, right foot and left foot 
disorders were not reopened for lack of new and material 
evidence.  The Veteran disagreed and perfected an appeal.  In a 
March 2006 rating decision, the RO denied the Veteran's claim for 
entitlement to service connection for a low back disorder.  The 
Veteran disagreed and perfected an appeal. A separate March 2003 
rating decision granted service connection for a left knee 
disability evaluated as 10 percent disabling effective April 28, 
2005.  The Veteran disagreed with the evaluation and perfected an 
appeal.

In April 2010, the Veteran and his spouse presented evidence and 
testimony at a hearing at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the June 2003 rating decision does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a right knee disorder.

2.  Evidence received since the June 2003 rating decision does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a right foot disorder.

3.  Evidence received since the June 2003 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a left foot disorder.

4.  The Veteran's service-connected left knee disability is 
manifested by complaints pain, demonstrated limitation motion 
with pain, without swelling or evidence of instability or 
subluxation, and no evidence of additional functional impairment 
due to pain, weakness, fatigability, incoordination, or flare-up.  




CONCLUSIONS OF LAW

1.  Since the June 2003 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for right knee disorder to include as 
secondary to a service connected left knee disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

2.  Since the June 2003 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for right foot disorder to include as 
secondary to a service connected left knee disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

3.  Since the June 2003 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a left foot disorder to include as 
secondary to a service connected left knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

4.  The criteria for an initial disability rating in excess of 10 
percent for a service-connected left knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003, 5260 and 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service connected left knee 
disability is worse than VA has evaluated.  He further contends 
that he has submitted new and material evidence sufficient to 
reopen his claims for entitlement to service connection for right 
knee and bilateral feet disorders, to include as being caused by 
his service-connected left knee disability.  

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).

The Veteran's claim for an initial disability rating in excess of 
10 percent for a service-connected left knee disability arises 
from the Veteran's disagreement with an initial disability 
rating.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 
Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  With regard to that claim, the Board finds that VBA 
has met its duty to notify the Veteran.

As noted above, this claim involves issues of whether new and 
material evidence has been submitted sufficient to reopen 
previously denied claims for service connection for right knee 
and bilateral feet disorders.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen a 
previously and finally denied claim.  The Court found that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim, and must provide notice that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were not found in the previous denial.  

The Veteran was informed of what evidence was needed to establish 
new and material evidence in a letter dated December 2008.  The 
letter informed the Veteran of the meaning of the terms "new" 
and "material."  The Board observes that the RO essentially 
used language that substantially follows the regulatory language 
of 38 C.F.R. § 3.156, set forth below.  The letter informed him 
of the basis for the prior denial for service connection for all 
three disorders.  In the case of the Veteran's claim for a left 
foot disorder, as is discussed in detail below, the Board finds 
that new and material evidence has been submitted and reopens the 
claim.  Thus, any deficiency in notice under Kent could not 
result in any prejudice to the Veteran as to that claim.

In addition, the Veteran was informed in letters dated March 2005 
and December 2008 of the evidence required to establish a claim 
for service connection.  The letters further informed him of VA's 
obligation for obtaining records and other evidence to assist him 
in developing his claims.  A March 2006 letter, in addition to 
the December 2008 letter, informed the Veteran of how VA 
determines a disability rating and an effective date.  The Board 
further observes that the Veteran has not contended that he has 
been prejudiced by lack of proper notification of his obligations 
to substantiate his claims, what comprises new and material 
evidence, the elements of service connection or the steps VA will 
take on his behalf to assist him in developing the claim.

With regard to duty to assist, the Board notes that the RO has 
obtained the Veteran's service treatment records and VA treatment 
records.  The Veteran also received VA medical examinations in 
February 2005 and May 2009 regarding his service-connected left 
knee disability.  As discussed below, the Board finds that the 
medical evidence is sufficient to render a decision. 

The Board also notes that the Veteran has been found qualified to 
receive Social Security Administration (SSA) benefits. The Board 
notes that the United States Court of Appeals for the Federal 
Circuit has recently held that VA's duty to assist a Veteran 
applies only to obtain records "if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim." Golz v. Shinseki, 590 F.3d 1317 at 1323 (2010).  In 
this case, there is nothing in the record indicating the SSA 
records would be relevant to the claims under consideration, and 
the Veteran has not contended that SSA records include records 
that relate to or would provide a reasonable possibility of 
substantiating his claims for entitlement to an increased initial 
disability rating for his service-connected left knee disability.  
For those reasons, the Board finds that VA has fulfilled its duty 
to assist.

The Board notes that VA's duty to assist the Veteran in 
developing evidence for a new and material claim is limited; the 
Court has held that VA's duty to assist by providing a medical 
examination or opinion does not apply to new and material 
evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and 
Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  Thus, 
the Board finds that VBA satisfied its duty to assist the 
Veteran.

The Board further notes that all due process has been accorded 
the Veteran.  As noted in the Introduction, the Veteran presented 
evidence at a hearing at the RO before the undersigned VLJ.  The 
Board will now proceed to a decision on the merits of the 
Veteran's claims to reopen.












	(CONTINUED ON NEXT PAGE)



Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disorder.

Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right foot 
disorder.

Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left foot 
disorder.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Service connection - secondary

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Discussion

Preliminary matter

The Veteran contended at the April 2010 hearing that he is 
entitled to service connection for his right knee and bilateral 
feet based on both direct and secondary theories of entitlement.  
In an unappealed June 2003 rating decision, the RO denied the 
Veteran's initial claims for entitlement to service connection 
for right knee, right foot and left foot disorders.  That 
decision was not appealed.  

In Schroeder v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that a "claim" should 
be defined broadly as an application for benefits for a current 
disability. See Schroeder v. West, 212 F.3d 1265, 1269 (Fed.Cir. 
2000); see also Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir. 
1999).  The Court applied this definition of a "claim" in Bingham 
v. Principi, 18 Vet. App. 470, 474 (2004), holding that "direct 
and presumptive service connection are, by definition, two means 
(i.e., two theories) by which to reach the same end, namely 
service connection," and that it therefore "follows logically 
that the appellant, in seeking service connection . . . did not 
file two separate claims" but rather one claim. Id.  In Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), the Court held that 
although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Using that guidance, the Board 
concludes that there are single issues for service connection of 
right knee, right foot and left foot on appeal.  The contention 
for secondary service connection has simply added a different 
theory to a previously denied and unappealed claim. 

The proper issues on appeal, therefore, are whether new and 
material evidence has been received which is sufficient to reopen 
the previously-denied service connection claims for right knee, 
right foot and left foot disorders to include as secondary to a 
service-connected left knee disability.  The Board will address 
each claim to reopen separately.

Right knee disorder

The Veteran contends that he has a right knee disorder that was 
caused by his left knee disability.  The claim was previously 
rated on a direct service connection basis based on the Veteran's 
contention that he complained about his right knee during 
service.   The Board will first analyze what evidence was of 
record at the time of the June 2003 rating decision and the basis 
for the decision, and then analyze what new evidence, if any, has 
been submitted and determine whether there is new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial sufficient to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the June 2003 rating decision, the record included 
the Veteran's service treatment records; a July 1972 statement of 
the Veteran describing the injury to his left knee in service; 
and a December 2002 statement of the Veteran.  The Veteran's 
service treatment records included entries made in September 1966 
that the Veteran injured his left knee playing basket ball and 
was diagnosed with "synovitis traumatic left knee."  In October 
1966, the Veteran underwent x-rays of the right and left knee 
that indicated normal bilateral knees.  At the time of the 
Veteran's discharge, there were no complaints or indications that 
the Veteran had any concern about his right knee.  The June 2003 
record did not include any medical evidence of any injury apart 
from that contained in the service treatment records.

The June 2003 rating decision concluded that there was no current 
diagnosis or condition shown by any evidence, and that the 
Veteran's service treatment records indicated a normal right knee 
during service.  In sum, the RO denied the Veteran's claim based 
on direct service connection elements (1) and (2).  

The evidence submitted since June 2003 does not include any 
medical evidence of a right knee condition.  In addition, there 
is no new evidence that has been submitted showing that Shedden 
element (2) has changed.  Thus, for purposes of direct service 
connection, the Board finds that the requirements of the Court's 
holding in Evans v. Brown have not been satisfied because there 
is not new and material evidence to support a finding that the 
Veteran has a current right knee condition or that he had an 
injury or event during service involving his right knee.

With regard to a secondary service connection theory, the Board 
observes that in order to prevail, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  As above, there is no medical evidence establishing a 
current right knee disorder.  The Board observes that the Veteran 
testified at the April 2010 hearing that his right knee had 
"exploded" and that he wore a "patch" on the knee for pain and 
used a knee brace on the right knee.  There is, however, no 
medical evidence to support the Veteran's contention that he has 
right knee condition.  Additionally, his wife did not testify 
about his right knee.  

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).   Without such evidence, the Veteran's secondary 
service connection claim must also fail.

The Board acknowledges that the Veteran is competent to describe 
pain and other symptoms regarding his right knee, but the Board 
also notes that the Veteran's statements regarding the existence 
of a current right knee disorder are repetitive of statement he 
made in support of claim which was denied in June 2003 and are, 
therefore, not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Further, to the extent that the Veteran's statements 
suggest that his right knee condition is caused by his left knee 
condition, there is nothing in the record to indicate that the 
Veteran is competent to render such a decision.  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical causation . 
. . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."  

For those reasons, the Board finds that new and material evidence 
has not been received regarding the Veteran's claim for 
entitlement to service connection for a right knee disorder, to 
include as secondary to a service-connected left knee disability.

Right foot disorder

At the time of the June 2003 rating decision, the record included 
a March 1965 entry in the Veteran's service treatment records 
showing that the Veteran complained of right foot pain caused by 
"Mickey Mouse" cold weather boots.  The service treatment 
records show that the Veteran's right foot was wrapped, he was 
given aspirin and returned to duty.  The discharge physical in 
the service treatment records does not indicate that the Veteran 
complained of or had sought treatment for a right foot disorder.  
There were no other medical records in evidence showing 
complaints of or treatment for any right foot disorder during 
service or at any other time.

 The June 2003 rating decision concluded that there was no 
current diagnosis or condition shown by any evidence, and that 
the Veteran's service treatment records indicated a normal right 
foot during service.  In sum, the RO denied the Veteran's claim 
based on direct service connection elements (1) and (2).  

The evidence submitted since the June 2003 rating decision 
includes an October 2009 podiatry assessment that the Veteran has 
"hallux rigidus, bil [bilaterally]."  Thus, there is new 
evidence of a right foot disorder.  The Board notes that the 
Veteran has been diagnosed with diabetes mellitus and has 
complained of complications of his feet due to diabetes.  The 
relevant VA podiatry treatment notes, however, show treatment for 
the left foot only and not the right foot.

As stated in the law and regulations section above, the Court has 
held that there must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  Here, for purposes of a direct service connection 
claim, the Board finds that there is no new and material evidence 
regarding a right foot condition during service.  For that 
reason, the Board finds that the claim cannot be reopened.

With regard to the Veteran's claim that his right foot hallux 
rigidus is caused by his left knee condition, the Board finds 
that there is no evidence of a connection between the right foot 
condition and the left knee condition, other than the Veteran's 
statement.  As discussed above, the Veteran's mere statement is 
insufficient evidence to reopen a previously denied and 
unappealed claim.  

For those reasons, the Board finds that there is no new and 
material evidence of a right foot disorder in the record to 
support reopening the claim either on a direct or secondary 
service connection basis.  

Left foot disorder

At the time of the June 2003 rating decision, the record included 
a 13 November 1964 entry indicating that the Veteran hurt his 
left foot playing basketball.  The Veteran's foot was treated and 
he was returned to duty.  The discharge physical indicates no 
left foot disorder was noted or complained of.  There were no 
other medical records establishing that the Veteran had a then 
current left foot disorder.

The June 2003 rating decision concluded that there was no current 
diagnosis or condition shown by any evidence, and that the 
Veteran's service treatment records indicated a normal left foot 
during service.  In sum, the RO denied the Veteran's claim based 
on direct service connection elements (1) and (2).  

Evidence received since the June 2003 rating decision indicates 
that the Veteran has been treated for a superficial ulceration on 
the left foot, hallux rigidus and aching pain in the left foot.  
Thus, while there is new and material evidence of a current left 
foot disorder, there is no new evidence of a left foot disorder 
during service.  Thus, the Board finds that there is no new and 
material evidence received as to each element to support 
reopening the claim on a direct service connection basis.  

With regard to the claim for secondary service connection, the 
Board finds that there is evidence of a current disorder and the 
Veteran is service-connected for his left knee disability.  The 
evidence regarding whether the left knee disability has caused or 
aggravated his left foot disorder is limited to the Veteran's 
statement.  The medical evidence in the record suggests that the 
Veteran's left foot superficial ulceration is due to his diabetic 
condition.  The Veteran contends that his left foot pain is due 
to his left knee disability and has contended that a VA physician 
has indicated to him that the two are related.  As noted above, 
there is no medical evidence of such a connection.  The Veteran's 
statement is not repetitive of a statement made prior to the June 
2003 rating decision, and, for purposes of reopening the 
Veteran's claim for a left foot disorder, the statements must be 
assumed to be true.  For that reason, the Board reopens the claim 
of entitlement to service connection for a left foot disorder.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not be 
sufficient to allow a grant of the benefits sought.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons 
explained in the remand section below, the Board finds that 
additional development of the claim is necessary before the Board 
may proceed to a decision on the merits of the reopened claim.

Entitlement to an initial disability rating in excess of 
10 percent for a service-connected left knee disability.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009). See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance. According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements. In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  See 38 C.F.R.  § 
4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2009).

Assignment of diagnostic code

The Veteran's service-connected left knee disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 [Arthritis due to 
trauma], 5003 [Arthritis, degenerative], 5260 [Leg, limitation of 
flexion of] and 5261 [Leg, limitation of extension of] .

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology. Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The Veteran's service-connected left knee disability is 
manifested by complaints pain as well as demonstrated limitation 
motion with pain without swelling or evidence of instability or 
subluxation, and no evidence of additional functional impairment 
due to pain, weakness, fatigability, incoordination, or flare-up.  
The diagnosis reported in the May 2009 VA examination of the 
Veteran was left knee strain.  X-rays taken of the left knee in 
February 2005 demonstrated degenerative changes with joint line 
narrowing.  Based on the diagnoses and x-ray evidence, the Board 
determines that the most appropriate diagnostic code is 
Diagnostic Code 5010.  Diagnostic Code 5010 refers the rating 
official to Diagnostic Code 5003 which provides that degenerative 
arthritis demonstrated by x-ray evidence will be rated on the 
basis of limitation of motion of the specific affected joint.  
Diagnostic Codes 5260 and 5261 provide the rating criteria for 
limitation of motion of the knee joint.   

The Board has also considered the applicability of Diagnostic 
Code 5257 [knee, other impairment of : recurrent subluxation or 
lateral instability].  The competent medical evidence, however, 
establishes that the Veteran has no instability.  The Board 
observes that the Veteran is competent to describe his symptoms, 
and indeed did describe symptoms of instability to both VA 
examiners.  The examiners, however, did not find any clinical 
evidence of subluxation or lateral instability.  The Board 
determines that the Veteran's complaints are less probative than 
the clinical evidence reported by the two VA examiners.  The 
Board also notes that The Court has held that the Board may 
consider whether a veteran's personal interest may affect the 
credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  In this case, the Veteran has made several 
statements of his need for the payment of monetary benefits.  The 
Board finds that this interest has affected his credibility when 
it comes to an accurate description of the symptoms he 
experiences.

The Board further notes that there is no evidence of ankylosis of 
the left knee.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987); see also Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing Dorland's Illustrated Medical Dictionary (27th ed. 
1988) at 91).   Thus, the Board finds that Diagnostic Code 5256 
is also not for application.



Specific rating criteria

Arthritis, substantiated by X-ray findings will be rated under 
Diagnostic Code 5003 [degenerative arthritis], and arthritis of a 
major joint will be rated under the criteria for limitation of 
motion of the affected joint. See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2009). For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint. See 38 C.F.R. § 
4.45 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009), limitation 
of flexion of the leg provides a 10 percent rating where flexion 
is limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a maximum 30 percent rating if flexion 
is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009), limitation 
of extension of the leg provides a 10 percent rating if limited 
to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 45 
degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees. See 38 C.F.R. 
§ 4.71, Plate II (2009).

Schedular rating

The Veteran contends that his service-connected left knee causes 
him extreme pain.  He further contended at the April 2010 hearing 
that his left knee locks and was unstable, and required him to 
use a knee brace and a cane.  See hearing transcript at pages 22-
23.  He stated that he cannot squat and that the pain causes him 
to lose sleep.  See hearing transcript at page 25.

The Veteran was examined in February 2005 by a VA examiner who 
noted the Veteran's complaints of pain, swelling, giving way and 
throbbing.  The examiner also noted that the Veteran used a 
neoprene knee wrap.  The Veteran complained that he suffered from 
increased pain without loss of motion upon repetitive use of the 
left knee, however, further stated that he did not experience 
flare-ups.  The examiner noted range of motion from 0 to 120 
degrees with pain at 0 and pain throughout the range of motion.  
No swelling or effusion was seen and no instability was detected.  

The May 2009 VA examiner noted that the Veteran used a cane and 
his gait favored the left leg.  The examiner reported a range of 
motion of "-10 to 95" degrees with pain being evidenced at 95 
degrees.  No swelling or effusion was noted, and no instability 
was reported.  The examiner also reported that repetitive motion 
showed no additional functional impairment, and no further 
impairment was demonstrated due to pain, weakness, fatigability, 
incoordination or flare-up.  

As noted above, a disability rating in excess of 10 percent 
requires a range of motion limited to 30 degrees of flexion and 
15 degrees of extension.  The examiners both reported ranges of 
motion that exceed those ranges.  For those reasons, the Board 
finds that the criteria for a disability rating in excess of 10 
percent are not met.

DeLuca considerations

The Board has considered whether an increased disability rating 
is warranted for the veteran's lumbosacral strain disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  Indeed, the May 2009 examiner specifically found that 
repetitive motion showed no additional functional impairment, and 
no further impairment was demonstrated due to pain, weakness, 
fatigability, incoordination or flare-up

The Board recognizes that the record indicates that the Veteran 
stated that he occasionally uses a knee brace and a cane and 
complains that prolonged periods of walking aggravates his left 
knee.  However, there is no objective medical evidence of 
impairment of function due to pain.  Indeed, a review of the 
medical evidence shows few complaints of knee pain.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].   

Thus, although not doubting that the Veteran experiences knee 
pain, this alone does not serve to allow for the assignment of 
additional disability in excess of the 10 percent which has 
already been assigned.  

Thus, assignment of additional disability based on DeLuca factors 
is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The medical evidence is essentially limited to the February 2005 
and May 2009 VA examinations discussed above.  That evidence does 
not show that the Veteran's left knee disability has been 
manifested by symptoms that meet the criteria for a disability 
rating in excess of the currently assigned 10 percent disability 
rating for any period during the pendency of the claim.  For that 
reason, the Board finds that Fenderson is not for application.



Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, 
the Board has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service- 
connected left knee disability.  The medical evidence fails to 
demonstrate that the symptomatology of the Veteran's disability 
is of such an extent that application of the ratings schedule 
would not be appropriate, and the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is 
no indication that the Veteran has required frequent 
hospitalizations for his left knee disability.  In addition, 
although the Veteran has been retired since 2002, the Board notes 
that he has numerous non-service-connected disabilities, and 
there is no evidence that his service-connected left knee 
prevents him from being employed.


ORDER

1.  New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection for 
a right knee disorder to include as secondary to service-
connected left knee disability, the claim is not reopened, and 
the benefits sought on appeal remain denied.

2.  New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection for 
a right foot disorder to include as secondary to service-
connected left knee disability, the claim is not reopened, and 
the benefits sought on appeal remain denied.

3.  New and material evidence having been received, the claim of 
entitlement to service connection for a left foot disorder to 
include as secondary to service-connected left knee disability is 
reopened; to this extent only, the appeal is allowed.

4.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee disability is denied.




REMAND

Reasons for remand

The Veteran has contended that he has a low back disability that 
is due to his service-connected left knee.  The Board notes that 
the Veteran testified that he was treated during service for his 
back pain; that he was "in traction for his back" while being 
treated for his left knee disability at Walter Reed Army 
Hospital.  See hearing transcript at page 11.  He further 
contended that he had been told by VA physicians that his 
service-connected knee and his low back were related.  See 
hearing transcript at page 32.  The record includes a December 
2005 VA physical therapy treatment note that indicates the 
Veteran had complained about "40" years of low back pain and 
was provided a TENs unit to assist with pain.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  The 
claim here is a secondary service connection claim.  There is 
evidence of a current low back disorder; there is evidence that 
the disorder is related to his service-connected left knee; and 
there is insufficient medical evidence of record to make a 
decision.  Thus, McLendon requires that a medical examination be 
provided.

As discussed above, the Veteran's claim for entitlement to 
service connection for a left foot disorder has been reopened.  
The Veteran also contends that his left foot disorder is related 
to his service-connected left knee.  As above, there is evidence 
of a current disability, evidence of a service-connected 
disability and evidence that the two are connected.  For those 
reasons, a medical examination should be provided.



Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in writing 
and request that he specify where he has 
received treatment for his low back and left 
foot disorders, and if appropriate, that he 
sign medical release forms allowing VA to 
obtain the records.  Any such records 
obtained should be associated with the 
Veteran's VA claims folder.

2.  VBA shall arrange for the Veteran to be 
examined by an appropriate physician who 
shall review the Veteran's VA claims folder 
prior to the examination.  The examiner shall 
provide a diagnosis of any low back disorder 
manifested by the Veteran, and if such a 
diagnosis has been made, provide an opinion 
whether it is at least as likely as not that 
the Veteran's low back disorder was caused or 
aggravated by his service-connected left knee 
disability.  If a low back disorder is 
diagnosed, the examiner shall also provide an 
opinion whether it is at least as likely as 
not that the low back disorder was incurred 
or aggravated during his active duty service. 

The examiner shall also provide a diagnosis 
of any left foot disorder manifested by the 
Veteran, and if such a diagnosis has been 
made, provide an opinion whether it is at 
least as likely as not that the left foot 
disorder was caused or aggravated by his 
service-connected left knee disability.  

The examiner's opinions shall be supported by 
fully stated rationale.  If the examiner is 
unable to provide a requested medical opinion 
without resort to mere speculation, the 
examiner shall state reasons why that is the 
case.  The examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

3.  Upon completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claims for 
entitlement to service connection for a low 
back disorder and a left foot disorder.  If 
the benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


